Order entered August 9, 2013




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-12-00689-CR

                                GARY MYRE, Appellant

                                            V.

                            THE STATE OF TEXAS, Appellee

                            On Appeal from the County Court
                                 Kaufman County, Texas
                             Trial Court Cause No. 30519CC

                                        ORDER
       Appellant=s motion for an extension of time to file a motion for rehearing, filed on

August 8, 2013, is GRANTED. The deadline for appellant to file his motion for rehearing is

hereby extended to Monday, September 9, 2013. See TEX. R. APP. P. 49.1, 49.8.




                                                   /s/   LANA MYERS
                                                         JUSTICE